     Case 2:21-cv-00733-JAK-E Document 8 Filed 04/21/21 Page 1 of 3 Page ID #:99




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    JILL S. CASSELMAN (Cal. Bar No. 266085)
     Assistant United States Attorney
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-0165
8          Facsimile: (213) 894-7819
           E-mail: Jill.Casselman@usdoj.gov
9
     Attorneys for Defendant
10   United States of America
11
                              UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14
     MICHAEL B. STOKER,                      Case No. 2:21-cv-00733-JAK-E
15
                Plaintiff,
16                                           NOTICE OF SUBSTITUTION
                       v.
17                                           [28 U.S.C. § 2679(d)]
     ANDREW R. WHEELER, DOUGLAS
18   BENEVENTO, RYAN JACKSON,
     CORRY SCHIERMEYER; and DOES             Honorable John A. Kronstadt
19   1 through 20, inclusive,
20              Defendants.
21
22
23
24
25
26
27
28
     Case 2:21-cv-00733-JAK-E Document 8 Filed 04/21/21 Page 2 of 3 Page ID #:100




1          TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
2    DISTRICT OF CALIFORNIA AND TO THE PARTIES, BY AND THROUGH THEIR
3    COUNSEL OF RECORD:
4          NOTICE IS HEREBY GIVEN that, pursuant to 28 U.S.C. § 2679(d), the United
5    States of America is hereby substituted as the Defendant herein, in place and instead of
6    Andrew R. Wheeler, Douglas Benevento, Ryan Jackson, and Corry Schiermeyer. The
7    basis for this substitution is set forth in the Certification of the Chief of the Civil
8    Division for the Central District of California, stating that Andrew R. Wheeler, Douglas
9    Benevento, Ryan Jackson, and Corry Schiermeyer were acting within the course and
10   scope of their employment at all times relevant to the events in this action. A true and
11   correct copy of the Certification is attached hereto.
12
13    Dated: April 21, 2021                       Respectfully submitted,
14                                                TRACY L. WILKISON
                                                  Acting United States Attorney
15                                                DAVID M. HARRIS
                                                  Assistant United States Attorney
16                                                Chief, Civil Division
                                                  JOANNE S. OSINOFF
17                                                Assistant United States Attorney
                                                  Chief, General Civil Section
18
19                                                   /s/ Jill S. Casselman
                                                  JILL S. CASSELMAN
20                                                Assistant United States Attorney
21                                                Attorneys for Defendant
                                                  United States of America
22
23
24
25
26
27
28
                                                    1
     Case 2:21-cv-00733-JAK-E Document 8 Filed 04/21/21 Page 3 of 3 Page ID #:101




 1                 CERTIFICATION OF SCOPE OF FEDERAL EMPLOYMENT
 2         I, David M. Harris, Chief of the Civil Division, United States Attorney’s Office
 3   for the Central District of California, pursuant to the provisions of 28 U.S.C. '2679(d),
 4   and by virtue of the authority vested in me by the Attorney General of the United States
 5   under 28 C.F.R. '15.4, hereby certify as follows:
 6         1.      I have read the Complaint entitled Michael B. Stoker v. Andrew R. Wheeler,
 7   Douglas Benevento, Ryan Jackson, Corry Schiermeyer, and Does 1 through 20, 2:21-cv-
 8   00733-JAK-E, filed in the United States District Court for the Central District of
 9   California.
10         2.      Based upon the information now available to me with respect to the
11   incidents referred to in the Complaint, defendants Andrew R. Wheeler, Douglas
12   Benevento, Ryan Jackson, and Corry Schiermeyer, were acting within the course and
13   scope of employment with the United States at all times material to the incidents alleged
14   in the Complaint.
15

16   DATED: April 20, 2021
17
                                            _____________________________
18
                                            DAVID M. HARRIS
19                                          Assistant United States Attorney
                                            Chief, Civil Division
20

21

22

23

24

25

26

27

28

                                               2                         ATTACHMENT
